EXAMINER'S AMENDMENT
This Allowance is in response to Applicant’s Reply of January 4, 2022.

Claim 9 has been cancelled.

Applicant’s amendment to claims 6, 10, and 20 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1, 18, and 20 overcome the respective 35 USC 102(a)(1) and 103 rejections thereof.

Claims 1-8 and 10-20 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims
Claim 19 has been amended as follows:

claim 18 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a flow diverter that includes a diversion path and an activation path and that selectively routes a first pressure signal to a first activator to fire a first perforating gun as recited in the claimed combination.

Regarding claims 2-8 and 10-17:  These claims are considered allowable due to their dependence on claim 1.

Regarding claims 18 and 20:  The prior art of record fails to disclose or suggest a method for operating a perforating apparatus that uses a flow diverter that includes a diversion path and an activation path and that selectively routes a first pressure signal to a first activator to fire a first perforating gun as recited in the claimed method.

Regarding claim 19:  Claim 19 is considered allowable due to its dependence on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/14/2022